UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q Amendment No. 2 (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended June 30, 2008 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File number 0-24115 WORLDS.COM INC. (not affiliated with Worldcom, Inc.) (Exact name of registrant as specified in its charter) New Jersey 22-1848316 (State or other jurisdiction ofincorporation or organization)(I.R.S. Employer ID No.) 11 Royal Road Brookline, MA (Address of principal executive offices) (617) 725-8900 (Registranttelephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the SecuritiesExchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ]Accelerated filer[ ] Non-accelerated filer[ ]Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of August 8, 2008, 50,642,157 shares of the Issuer's Common Stock were outstanding. PART I – FINANCIAL INFORMATION Item 1.Financial Statements Page Condensed Balance Sheets as of June 30, 2008 F-3 Condensed Statements of Operations for the three and six months ended June 30, 2008 and 2007 F-4 Condensed Statements of Cash Flows for the six months ended June 30, 2008 and 2007 F-5 Notes to Condensed Financial Statements F-6 2 Worlds.com Inc Balance Sheets June 30, 2008 and December 31, 2007 (Restated) (Restated) Unaudited Audited 30-Jun-08 31-Dec-07 Current Assets Cash and cash equivalents $ 51,649 $ 271,334 Deferred costs - 55,694 Prepaid expenses 1,476 9,860 Total Current Assets 53,125 336,888 Property and equipment, net of accumulated depreciation 10,843 9,375 TOTAL ASSETS $ 63,968 $ 346,263 Current Liabilities Accounts payable $ 958,875 $ 1,069,298 Accrued expenses 1,326,173 1,336,179 Deferred Revenue 631,950 631,950 Notes Payable 773,279 773,279 Total Current Liabilities 3,690,277 3,810,706 Stockholders (Deficit) Common stock (par value $.001, authorized 65,000,000 shares, issued and outstanding 50,642,157 and 44,824,314 at June 30, 2008 and December 31, 2007 respectively) $ 50,540 $ 44,824 Common stock subscribed but not yet issued (none and 5,411,764 common shares at June 30, 2008 and December 31, 2007 respectively) 5,411 Additional Paid in Capital 21,263,053 21,140,760 Accumulated Deficit (24,939,902 ) (24,655,438) Total stockholders deficit (3,626,309 ) (3,464,443 ) Total Liabilities and stockholders deficit $ 63,968 $ 346,263 See Notes to Condensed Financial Statements 3 Worlds.com, Inc. Statement of Operations Unaudited For the three and six months ended June 30, 2008 and 2007 Six months ended June 30, Three months ended June 30, (Restated) (Restated) 2008 2007 2008 2007 Revenues Revenue $ 91,876 $ 3,024 $ 777 $ 1,470 Total 91,876 3,024 777 1,470 Cost and Expenses Cost of Revenue 120,319 8,519 30,771 - Selling, General & Admin. 218,026 6,901 108,521 1,723 Operating loss (246,469 ) (12,396 ) (138,515 ) (253 ) Other Income Expense Interest Expense 37,994 76,922 18,997 38,461 Net Loss $ (284,463 ) $ (89,318 ) $ (157,512 ) $ (38,714 ) See Notes to Condensed Financial Statements 4 Worlds.com, Inc. Statement of Cash Flows For the six months ended June 30, 2008 and 2007 (Restated) 30-Jun-08 30-Jun-07 Cash flows from operating activities Net (loss) $ (284,463 ) $ (89,318 ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation 1,562 - Deferred costs 55,695 - Prepaid expenses and other current assets 8,384 - Accounts payable and accrued expenses (120,430 ) 90,422 Net cash used in operating activities (339,252 ) 1,104 Cash flows from investing activities Acquisition of property and equipment (3,031 ) - Net cash used in investing activities (3,031 ) - Cash flows from financing activities Conversion of debt to equity 122,598 - Net cash provided from financing activities 122,598 Net (decrease) in cash (219,685 ) 1,104 Cash beginning of period 271,334 2,041 Cash end of period $ 51,649 $ 3,145 Supplemental disclosure of cash flow information: Cash paid during the period for Interest $ - $ - Income taxes $ - $ - See Notes to Condensed Financial Statements 5 Worlds.com Inc. NOTES TO FINANCIAL STATEMENTS Three and
